F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                         May 31, 2006
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                  No. 06-3101
                                                (D.C. No. 05-CR-10187-M LB)
    JAM ES M . ARM OUR,                                   (D . Kan.)

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before H E N RY, L UC ER O, and TYM KOVICH, Circuit Judges.




         The government has filed a motion to enforce the plea agreement with

defendant James M . Armour. In the agreement, M r. Armour w aived his right to

appeal his conviction and sentence on the charge of being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1). M r. Armour’s attorney

responded that he filed a notice of appeal to protect his client’s interests pursuant




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
to United States v. Garrett, 402 F.3d 1262, 1266-67 (10th Cir. 2005) (holding

counsel must file a notice of appeal if client requests him to do so, even if client

has waived his appellate rights). Counsel indicated his intent to file an Anders 1

brief in the appeal. Consequently, this court afforded M r. Armour an opportunity

to file an opposition to the government’s enforcement motion. He did not

respond.

      This court will enforce a criminal defendant’s waiver of his right to appeal

so long as the following three elements are satisfied: (1) “the disputed appeal

falls within the scope of the w aiver of appellate rights,” (2) the defendant’s

waiver of his appellate rights was knowing and voluntary, and (3) enforcing the

waiver w ill not result in a miscarriage of justice. United States v. Hahn, 359 F.3d

1315, 1325 (10th Cir. 2004) (en banc) (per curiam). W e have carefully reviewed

the plea agreement and the transcript of the hearing at which M r. Armour entered

his guilty plea. W e conclude that the Hahn factors have been satisfied.

      Accordingly, we GRANT the government’s motion to enforce the plea

agreement and DISM ISS the appeal. The mandate shall issue forthwith.



                                                     Entered for the Court

                                                     Per Curiam




1
      Anders v. California, 386 U.S. 738 (1967).

                                          -2-